Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07 March 2021 with respect to the rejection(s) of claim(s) 28-30, 32-33, 44 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jarnagin and McDowell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28-30 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Jarnagin (US 2011/0300010) in view of McDowell (US 2010/0008793).

Jarnagin does not disclose wherein the regulator unit ([0031-0033]) is configured to, upon user command, perform a drainage cycle, the drainage cycle comprising an acceleration phase ([0014], during which the peristaltic pump accelerates from zero rpm to a first predetermined rpm, and an operational phase ([0007]), wherein the pump is controlled to keep the first rpm, and a deceleration phase ([0014]), during which the peristaltic pump decelerates from the first predetermined rpm to zero rpm ([0033]).
McDowell discloses a peristaltic pump in the same field of endeavor as the Applicant. McDowell teaches wherein the regulator unit ([0031-0033]) is configured to, upon user command, perform a drainage cycle, the drainage cycle comprising an acceleration phase ([0014], during which the peristaltic pump accelerates from zero rpm to a first predetermined rpm, and an operational phase ([0007]), wherein the pump is controlled to keep the first rpm, and a deceleration phase ([0014]), during which the peristaltic pump decelerates from the first predetermined rpm to zero rpm ([0033]).

Jarnagin and McDowell do not teach the acceleration phase at 20s to 40s, operational phase of 150s to 250s and deceleration phase of 20s to 40s.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the regulator unit of McDowell is capable of performing the intended operation of the operational phases at time intervals but does not set specific ranges for each phase. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of McDowell to have a desired drainage cycle intervals necessary to maintenance the pump. In the instant case, the device of Jarnagin and McDowell would not operate differently with the claimed time interval since the control system can be manipulated according to user desire ([0031-0032]). Further, applicant places no criticality on the range claimed, indicating simply that the diameter “preferably” be within the claimed ranges (specification pp. [0020]).
Regarding claim 29, Jarnagin discloses a cylindrical or partially cylindrical inner surface (inner surface of 243, figure 13 along with surface 136, figure 6), wherein the loop of the flexible tube unit is configured to be placed in one way only at the pump mechanism to compress the pump portion of the flexible tube unit repeatedly against the inner surface contributing to efficient pumping in the desired direction ([0060], [0064-0066]).
Regarding claim 30, Jarnagin discloses holding means (140) configured to be set in an open position (figure 2) and closed position (figure 5B), when set in closed position provides the 
Regarding claim 44, Jarnagin and McDowell do not teach the acceleration phase at 30s operational phase of 200s and deceleration phase of 30s.
 McDowell discloses a peristaltic pump in the same field of endeavor as the Applicant. McDowell teaches wherein the regulator unit ([0031-0033]) is configured to, upon user command, perform a drainage cycle, the drainage cycle comprising an acceleration phase ([0014], during which the peristaltic pump accelerates from zero rpm to a first predetermined rpm, and an operational phase ([0007]), wherein the pump is controlled to keep the first rpm, and a deceleration phase ([0014]), during which the peristaltic pump decelerates from the first predetermined rpm to zero rpm ([0033]).
Jarnagin and McDowell do not teach the acceleration phase at 20s to 40s, operational phase of 150s to 250s and deceleration phase of 20s to 40s.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the regulator unit of McDowell is capable of performing the intended operation of the operational phases at time intervals but does not set specific ranges for each phase. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of McDowell to have a desired drainage cycle intervals necessary to maintenance the pump. In the instant case, the device of Jarnagin and McDowell would not operate differently with the claimed time interval since the control system can be manipulated according to user desire ([0031-0032]). Further, applicant places no criticality on the range claimed, indicating simply that the diameter “preferably” be within the claimed ranges (specification pp. [0020]).
.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jarnagin in view of McDowell further in view of Boukas (US 2010/0241026).
Regarding claim 32 and 33, Jarnagin discloses wherein the flexible tube unit have a drainage tube first portion (254, figure 12A) and a drainage tube second portion (256, figure 12A), and wherein the second portion have an outlet end that can be connected to a collection unit ([0060]), but neither Jarnagin nor McDowell disclose said unit being provided with chemical indication means, to provide the user with information regarding the chemical parameters of the fluid in the collection unit, the chemical indicating means is color shifting indication means.
Boukas discloses a collection device relatively pertinent to problem posed by Applicant of holding material to be tested. Boukas teaches using color shifting strips (320, figure 12, [0056]) which are chemically indicating of toxins and pathogens in the collection unit (310).
Boukas provides test strips in order to indicate toxins and pathogens in the material of the collection unit. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Jarnagin with the color indicating strip of Boukas in order to indicate toxins and pathogens in the collection unit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG

Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781